Citation Nr: 1007669	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a previously denied claim for service connection 
for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), major depression, major 
depressive disorder, adjustment disorder with mixed features, 
and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1981 to November 
1984 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In this decision, the Board is reopening the claim on the 
basis of new and material evidence.  However, the Board will 
then remand this claim to the RO via the Appeals Management 
Center (AMC) for further development before readjudicating 
the claim for service connection on the underlying merits - 
i.e., on de novo basis.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  The RO sent her a letter in February 
2003 notifying her of that decision and apprising her of her 
procedural and appellate rights, and she did not appeal.

2.  Additional evidence pertaining to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder received since the February 2003 decision is not 
duplicative or cumulative of evidence previously considered 
and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2003 decision denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder is completely favorable and, in that regard, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
Consideration of the merits of the Veteran's claim is 
deferred, however, pending additional development consistent 
with the VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's petition to reopen her claim for 
service connection for an acquired psychiatric disorder in 
the January 2005 rating decision, determining she had not 
submitted new and material evidence to warrant reopening the 
claim.  The Board also must make this threshold preliminary 
determination as to whether new and material evidence has 
been submitted, before proceeding further, because it affects 
the Board's jurisdiction to reach the underling claim for 
service connection and adjudicate it on the merits on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380 (1383-4 (Fed. 
Cir. 1996).  See also Bulter v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that new and material evidence 
has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  See 
Barnett, 83 F.3d at 1383-4.

Prior to the January 2005 rating decision, the RO most 
recently denied this claim in February 2003.  In such 
decision, while the RO styled the issue as entitlement to 
service connection for PTSD, the RO denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and major depressive disorder.  As cause for 
denying this claim, the RO pointed out there was, at that 
time, no evidence establishing that the Veteran's acquired 
psychiatric disorder was incurred in or aggravated by her 
active military service.  The RO sent her a letter later in 
February 2003 notifying her of that decision and apprising 
her of her procedural and appellate rights, and she did not 
appeal.  So that decision is final and binding on her based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed her petition to reopen this claim in 
September 2004.  For petitions to reopen, as here, filed on 
or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
and binding February 2003 rating decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

The additional evidence received since that February 2003 
denial consists of:  VA treatment records and a lay statement 
by the Veteran.

Except for some VA treatment records from 2000 to 2002, all 
of this additional evidence is new in the sense that it has 
not been submitted to VA before and, thus, never considered.  

And, the Veteran's September 2004 lay statement is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, in this statement, the Veteran describes in 
detail her PTSD in-service stressor, which the RO has not 
attempted to verify.  So this statement is material to the 
claim because it suggests that the Veteran's acquired 
psychiatric disorder, to include PTSD, may be due to her 
active military service from November 1981 to November 1984, 
and from October 1990 to May 1991 - including especially to a 
specific incident or event in service that she thought 
particularly traumatic or stressful.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 
(1996), the newly presented evidence need not be probative of 
all the elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
It now must be readjudicated on the underlying merits, i.e., 
on a de novo basis.  However, as mentioned, this will be 
deferred pending completion of the additional development of 
the claim on remand.



ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for an acquired 
psychiatric disorder is granted.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

The Veteran is trying to establish her entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

Service connection for PTSD requires a current medical 
diagnosis of this condition (in accordance with DSM-IV, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the Veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2007); 38 C.F.R. §§ 3.304(d), (f)(2), and 
(f)(3) (2009).

Where, however, VA determines either that the Veteran did not 
engage in combat with the enemy and was not a POW, or that 
her stressors do not relate to combat, the Veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2007); 38 C.F.R. § 3.304(d) and (f)(4) 
(2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
This corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

While the Veteran's military personnel records, including her 
DD Form 214, confirm she served in Southwest Asia from 
November 1990 to April 1991, her mere presence there does not 
immediately establish that she served in a combat position.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991).  Nor is her 
military occupational specialty (MOS) of Unit Supply 
Specialist prima facie evidence of combat experience.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Further, as the RO has 
noted correctly, she did not receive any combat-related 
awards or commendations that would serve to establish combat 
with the enemy.  Therefore, independent evidence is necessary 
to corroborate her alleged stressors.

In September 2004, the Veteran submitted a statement 
describing her in-service stressors.  She stated that, while 
she was stationed with the 138th MI Company in Riyadh and 
Dhahran, Persian Gulf, from January 1991 to February 1991, 
her unit experienced multiple mortar attacks.  The RO has not 
made an attempt to verify this stressor.  VA must attempt to 
corroborate this alleged stressor before deciding the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

Furthermore, recent VA treatment records show additional 
diagnoses of major depression, major depressive disorder, 
adjustment disorder with mixed features, and depressive 
disorder, and thus these must be considered as part of the 
Veteran's claim.  See Clemons v. Shinseki, 23 Vet App 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
this regard, the Board observes that an August 2002 VA 
treatment record reflects a diagnosis of major depressive 
disorder that the Veteran's treatment provider indicated was 
related to her combat experience during the Gulf War.  
However, as indicated previously, the evidence does not show 
that the Veteran engaged in combat.  Therefore, the Board 
finds that the Veteran should be afforded a VA evaluation to 
determine if her major depression, major depressive disorder, 
adjustment disorder with mixed features, and depressive 
disorder, as well as her PTSD, are etiologically related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c)(4) (2009).  

Finally, upon filing her claim in September 2004, the Veteran 
did not receive proper notice to satisfy the VA duties 
prescribed in the VCAA and the recent Court decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  She 
must be provided these required notices before her claim can 
be decided.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a corrective VCAA 
notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
is specific to her claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, major 
depression, major depressive disorder, 
adjustment disorder with mixed 
features, and depressive disorder, and 
affords her notice consistent with 
Dingess/Hartman, supra.  

2.   Forward the Veteran's stressor 
information as described in her 
September 2004 statement (i.e., 
exposure to mortar attacks while 
serving in the Persian Gulf from 
January 1991 to February 1991) to the 
U.S Army and Joint Services Records 
Research Center (JSRRC), and any other 
appropriate records repository, 
for research into corroboration of the 
claimed stressors.  The JSRRC should be 
provided a copy of any information 
obtained concerning the events in 
question.  Follow up on any additional 
action suggested by the JSRRC.  

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found to be corroborated by the evidence, 
must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  

The examiner must first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD 
according to the requirements of DSM-IV, 
major depression, major depressive 
disorder, adjustment disorder with mixed 
features, or depressive disorder.  

If the Veteran does have the appropriate 
PTSD diagnosis, the examiner should also 
determine whether any in-service 
stressor(s) found to be established by 
the evidence is the cause of this 
condition.  The examiner must be 
instructed that only the events 
objectively verified may be considered as 
valid stressors and have the examiner 
specify the stressor(s) that provided the 
basis of the diagnosis.

If the Veteran is found to currently 
have another type of acquired 
psychiatric disorder, the examiner 
should provide an opinion as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current disability found 
during the examination had its clinical 
onset during service or is related to 
any in-service disease, event, or 
injury.  The Veteran's active military 
service was from November 1981 to 
November 1984 and from October 1990 to 
May 1991.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then readjudicate the Veteran's 
claim for service connection for an 
acquired psychiatric disorder in light 
of the additional evidence.  If the 
claim is not granted to her 
satisfaction, send the Veteran and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


